The following provision of art. 7, sec. 15 of the Constitution is controlling: "the county commissioners, in addition to other taxes provided by law, shall levy a special tax, not to exceed ten mills on the dollar, of taxable property, as shown by the last preceding assessment, for the creation of a special fund for the redemption of said warrants; and after the levy of such special tax, all warrants issued before such levy, shall be paid exclusively *Page 494 
out of said fund." Believing, as stated in the original opinion, the change in the form of evidence of the indebtedness from warrants to bonds does not remove the restriction of the amount which may be levied annually to pay it, I cannot look upon a bond issue for the payment of which an unlimited tax levy may be made, otherwise than as violative of the Constitution.
To agree with the conclusion reached in the opinion on rehearing is to decide that a board of county commissioners may, by resolution, deprive the taxpayers of the protection which it was intended to afford them by the above-quoted language of the Constitution. I cannot do that.
I dissent from that part of the foregoing opinion on rehearing wherein it is held that the bonds under consideration are general obligations of the county.